 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARK EDDY; BOBBIE EDDY,                          No. 2:18-cv-2267-TLN-EFB PS
12                       Plaintiffs,
13              v.                                     ORDER TO SHOW CAUSE
14    FEDERAL HOME LOAN MORTGAGE
      CORPORATION (As Trustee for Freddie
15    Mac MultiClass Certificates Series 3450);
      BANK OF AMERICA CORPORATION
16    (As Parent to Bank of America, M.A., as
      Successor in Interest By Merger with
17    Countrywide Bank, FSB); SERVICE
      LINK, LLC; MICHAEL M. BAKER, Esq.;
18    Does 1-5,
19                       Defendants.
20

21          Defendants Federal Home Loan Mortgage Corporation (“FHLMC”), Bank of America

22   Corporation (“Bank of America”), and Michael Baker have moved to dismiss plaintiffs’

23   complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF Nos. 4, 11. The motions

24   are currently set for hearing on November 7, 2018. ECF Nos. 11, 12. Plaintiffs filed an

25   opposition to FHLMC and Bank of America’s motion (ECF No. 13), but they have not filed an

26   opposition or statement of non-opposition to defendant Baker’s motion.1

27
            1
              Defendant Baker filed a reply brief, which indicates that plaintiffs served him with an
28   opposition to his motion. ECF No. 18. Review of the court’s docket, however, reflects that
                                                      1
 1           Local Rule 230(c) provides that opposition to the granting of a motion, or a statement of
 2   non-opposition thereto, must be served upon the moving party, and filed with this court, no later
 3   than fourteen days preceding the noticed hearing date or, in this instance, by October 24, 2018.
 4   Local Rule 230(c) further provides that “[n]o party will be entitled to be heard in opposition to a
 5   motion at oral arguments if opposition to the motion has not been timely filed by that party.”
 6   Local Rule 183, governing persons appearing in pro se, provides that failure to comply with the
 7   Federal Rules of Civil Procedure and Local Rules may be grounds for dismissal, judgment by
 8   default, or other appropriate sanctions. Local Rule 110 provides that failure to comply with the
 9   Local Rules “may be grounds for imposition by the Court of any and all sanctions authorized by
10   statute or Rule or within the inherent power of the Court.” See also Ghazali v. Moran, 46 F.3d
11   52, 53 (9th Cir. 1995) (“Failure to follow a district court’s local rules is a proper ground for
12   dismissal.”). Pro se litigants are bound by the rules of procedure, even though pleadings are
13   liberally construed in their favor. King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).
14           Accordingly, good cause appearing, it is hereby ORDERED that:
15           1. The hearing on defendants’ motions to dismiss (ECF Nos. 4, 11) is continued to
16   December 12, 2018 at 10:00 a.m. in Courtroom No. 8.
17           2. Plaintiffs shall show cause, in writing, no later than November 28, 2018, why sanctions
18   should not be imposed for failure to timely file an opposition or a statement of non-opposition to
19   defendant Baker’s motion to dismiss.
20           3. Plaintiffs shall file an opposition to defendant Baker’s motion, or a statement of non-
21   opposition thereto, no later than November 28, 2018.
22           4. Failure to file an opposition to the motion will be deemed a statement of non-
23   opposition thereto, and may result in a recommendation that this action be dismissed for lack of
24   prosecution and/or for failure to comply with court orders and this court’s Local Rules. See Fed.
25   R. Civ. P. 41(b).
26   /////
27

28   plaintiffs failed to file their opposition with the court.
                                                           2
 1          5. Defendant Baker may file an amended reply to plaintiffs’ opposition, if any, on or
 2   before December 5, 2018.
 3          6. Defendants’ requests to appear telephonically at the November 7, 2018 hearing (ECF
 4   Nos. 14, 16) are denied as moot.
 5   DATED: November 5, 2018.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
